1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
       LASEAN JACKSON,                             Case No. 5:20-cv-02179-AB (GJS)
12
                      Plaintiff,
13                                                 ORDER DISMISSING ACTION
                v.                                 WITHOUT PREJUDICE
14
       COUNTY OF SAN BERNARDINO,
15     et al.,
16                    Defendants.
17
18            On October 15, 2020, Plaintiff filed a pro se complaint under 42 U.S.C. §
19   1983. [Dkt. 1]. On May 14, 2021, the Court issued an “Order Requiring Action”
20   informing Plaintiff of his various options in prosecuting his civil rights case in this
21   Court.
22            The copy of the May 14 Order served upon Plaintiff at his docket address of
23   record (the West Valley Detention Center) was returned by the U.S. Postal Service
24   to the Clerk’s Office on May 24, 2021, as undeliverable, with notations “Return to
25   Sender” and “No Longer in Custody.” [Dkt. 11]. As a result, on June 3, 2021,
26   Magistrate Judge Standish issued a second Order, in which she directed Plaintiff to
27   show cause, by no later than June 17, 2021, why he had failed to comply with Local
28   Rule 41-6 (discussed below) or, alternatively, providing that he could simply
1    comply with Local Rule 41-6 by that date. [Dkt. 13, “OSC”.] The OSC specifically
2    warned Plaintiff as follows:
3                 Plaintiff is cautioned that the failure to comply with
                  this Order To Show Cause will result in a
4                 recommendation that this action be dismissed
                  pursuant to Rule 41(b) of the Federal Rules of Civil
5                 Procedure and/or Local Rule 41-6 for want of
6                 prosecution.

7    [OSC at 2; emphasis in original.] June 17, 2021 has come and gone, and Plaintiff

8    has neither responded to the OSC nor complied with Local Rule 41-6. The OSC

9    was further returned to the Court as undeliverable on June 16, 2021. [Dkt. 14.]

10         Local Rule 41-6 provides that:
                  A party proceeding pro se shall keep the Court and
11                opposing parties apprised of such party’s current address
12                and telephone number, if any, and e-mail address, if any.
                  If mail directed by the Clerk to a pro se plaintiff’s
13                address of record is returned undelivered by the Postal
                  Service, and if, within fifteen (15) days of the service
14                date, such plaintiff fails to notify, in writing, the Court
15                and opposing parties of said plaintiff’s current address,
                  the Court may dismiss the action with or without
16                prejudice for want of prosecution.
17         It has been more than 15 days since the May 14 Order was served on Plaintiff

18   at his docket address of record, which the Court now knows no longer is a viable

19   address. To date, Plaintiff has failed to comply with the Local Rule 41-6

20   requirement that he submit a Notice of Change of Address for filing when his

21   address changed. Given Plaintiff’s failure to provide the Court with a current

22   address or other means of contacting him, the Court has no means of communicating

23   with him, given that he has not provided the Court with a telephone number or email

24   address or otherwise contacted the Court. Given Plaintiff’s failure to keep the Court

25   apprized of his whereabouts, the Court assumes that he no longer wishes to pursue

26   this case and that this action may be dismissed. Thus, Local Rule 41-6 on its own

27   supports the dismissal of this action for want of prosecution.

28   ///

                                                2
1          Accordingly, for the foregoing reasons, IT IS ORDERED that this case is
2    dismissed without prejudice, pursuant to Local Rule 41-6, for lack of prosecution.
3
4        IT IS SO ORDERED.
5
6    DATED: June 29, 2021                  _______________________________
7                                          ANDRÉ BIROTTE JR.
                                           UNITED STATES DISTRICT JUDGE
8
9    Presented by:
10
11   _______________________________
12   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
